ORDERED that defendants’ motion for leave to appeal the order of the Superior Court, Appellate Division, dated July 7, 2004, denying the motion to maintain the record under seal is granted, and the order is summarily reversed, except that the opinion of the Appellate Division in A-6407-02 and this Order shall not be sealed; and it is further
ORDERED that this Order shall remain in effect while the qui tam action now pending in the Federal District Court of Massachusetts remains under seal and until further Order of this Court; and it is further
ORDERED that defendants’ counsel shall notify the Supreme Court Clerk’s Office forthwith on the unsealing of all or part of the federal action.